 1

 2

 3
                            UNITED STATES DISTRICT COURT
 4                         WESTERN DISTRICT OF WASHINGTON
                                     AT SEATTLE
 5
       STATE OF WASHINGTON,
 6
                            Plaintiff,
 7
           v.                                         C19-2043 TSZ
 8
       U.S. DEPARTMENT OF HOMELAND                    MINUTE ORDER
 9     SECURITY, et al.,

10                          Defendants.

11
          The following Minute Order is made by direction of the Court, the Honorable
     Thomas S. Zilly, United States District Judge:
12
           (1)    Defendants’ unopposed motion to seal, docket no. 117, is GRANTED as
13 follows. The unredacted version of the declaration of Thomas D. Watts, docket no. 96,
   shall remain under seal. An incompletely redacted version of Exhibit A to the declaration
14 of Nathalie Asher, docket no. 97-1, shall remain under seal, and another incompletely
   redacted version of Exhibit A to the declaration of Nathalie Asher, docket no. 103-1,
15 shall be immediately sealed by the Clerk. Defendants are DIRECTED to file a fully
   redacted version of Exhibit A to the declaration of Nathalie Asher within seven (7) days
16 of the date of this Minute Order.

17          (2)   The Clerk is directed to send a copy of this Minute Order to all counsel of
     record.
18
            Dated this 20th day of February, 2020.
19

20                                                   William M. McCool
                                                     Clerk
21
                                                     s/Karen Dews
22                                                   Deputy Clerk

23

     MINUTE ORDER - 1
